90 Ga. App. 594 (1954)
83 S.E.2d 584
HOLLIFIELD
v.
CROFT CHENILLE COMPANY et al.
35166.
Court of Appeals of Georgia.
Decided June 29, 1954.
Rehearing Denied July 27, 1954.
McClure & McClure, Wade H. Leonard, for plaintiff in error.
John M. Williams, contra.
FELTON, C. J.
Mrs. Henry Hollifield filed a claim for compensation based on an injury she testified she received while she was pulling on a bundle of spreads when about six bundles of spreads fell from above and landed on the one she was holding. She complained of pain in the lower part of the back with associated radiation at times to the legs. After many examinations by various physicians it was impossible to find a herniated disc or any trouble which could ordinarily be found by x-rays or myelogram. The claimant testified that she had a miscarriage immediately after the accident and had had several before. The single director found that the claimant's injuries were due to her miscarriage and his finding was approved by the full board and the superior court. This case was continued until a myelogram could be taken. The myelogram revealed no evidence of an intrathecal defect and the tests for tumor were negative. While the myelogram showed no evidence of herniated discs, and the x-rays likewise, the evidence was undisputed that neither test was conclusive as to discs or nerve injury. On the other hand *595 the evidence was undisputed that the type of back pain complained of by the claimant could not possibly have been caused by miscarriage, especially since the ill effects of the miscarriage had completely cleared and the pain complained of still persisted. The evidence showed that pains from miscarriage do not radiate into the lower extremities. We think the evidence excluded every cause of the injury except the strain caused by the accident and there was no evidence which would have authorized a finding that the claimant was malingering.
The court erred in affirming the award denying compensation.
Judgment reversed. Quillian and Nichols, JJ., concur.